Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El recurso ante nuestra consideración requiere que de-terminemos cuál es precisamente el mandato legislativo en cuanto a quién deben pagarse las. patentes municipales en negocios como el de Cable TV. Es mi criterio que la Ley de Patentes Municipales no tiene una disposición meridiana-mente clara sobre el particular, lo que hace necesario in-vestigar cuál fue exactamente la intención legislativa res-pecto a este asunto.
Como bien se señala en la opinión de la mayoría, el prin-cipio de prorrateo permea toda la estructura de la Ley de Patentes Municipales. En ese estatuto, el legislador esta-bleció sin duda alguna la norma general de que cada mu-nicipio debe obtener el pago correspondiente de patentes por aquella actividad económica que se lleva a cabo dentro de su jurisdicción geográfica.
Este esencial principio de prorrateo es, además, una condición necesaria para cumplir con el fundamental pro-pósito legislativo que informa el nuevo orden de gobierno municipal establecido en Puerto Rico en 1991. En ese año, la Asamblea Legislativa adoptó la Ley de Municipios Autó-nomos del Estado Libre Asociado de Puerto Rico de 1991, con el fin de otorgarle a los gobiernos municipales una nueva dimensión de autonomía y de responsabilidad. Para hacerla viable, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 procura proveerle a todos los municipios del país las herramientas económicas necesarias para asumir un rol gubernamental más central y de mayor alcance que el que jugaban antes. Así se señala expresamente no sólo en la exposición de motivos de dicha ley, sino también en su Art. 1.002 (21 L.P.R.A. see. 4001 n.), que contiene la declaración de política pública. En 1991, la *1023Asamblea Legislativa también aprobó extensas enmiendas a la Ley de Patentes Municipales. Estas enmiendas, según surge de la exposición de motivos de este otro estatuto (Ley Núm. 82 de 30 de agosto de 1981), persiguen fortalecer e incrementar la base fiscal de todos los municipios para que puedan cumplir cabalmente con sus nuevas responsabili-dades, particularmente aquellos municipios de menor po-blación e ingreso.
Como puede observarse, pues, la clara intención legisla-tiva es la de fortalecer económicamente a todos los muni-cipios de Puerto Rico, para que puedan cumplir con su acrecentada encomienda pública, meta que se hace viable indiscutiblemente a través del principio de prorrateo alu-dido y que consolida la importancia y el carácter esencial que la propia Ley de Patentes Municipales expresamente le confiere a ese principio.
Frente a este claro y fundamental mandato legislativo, tenemos lo dispuesto en el Art. 1 de la Ley de Patentes Municipales, según enmendada, 21 L.P.R.A. see. 651a(a)(7)(D), sobre la cual descansa esencialmente la opi-nión de la mayoría. La aludida sección indica que el “volu-men de negocios” en los casos de servicios de comunicación será “el importe de lo recaudado [(por dichos servicios)] en cada municipio donde mantenga oficinas...”. De este parco lenguage la mayoría deriva la supuesta intención del legis-lador de hacer una excepción al abarcador y fundamental principio de prorrateo en casos de negocios como el de Cable TV. La mayoría en su opinión no cita fuente alguna que siquiera sugiera o intime que el legislador, en efecto, quiso hacer tal excepción al principio de prorrateo. No se hace referencia a informes legislativos o a discusiones en el he-miciclo, o a otras expresiones legislativas que permitan ve-rificar o corroborar la supuesta intención de hacer la excep-ción aludida. Ni siquiera se presentan consideraciones de orden público o razones que expliquen por qué el legislador supuestamente quiso hacer una excepción al principio de *1024prorrateo en casos como el de marras. La única y estrecha base de la opinión de la mayoría es el escueto y limitado lenguage de la sección aludida.
En lo que a mí respecta, me parece azaroso implicar la importante excepción en cuestión sólo a base del texto literal de la corta y exigua sección referida. No sólo porque ello sería contrario al esencial y comprensivo principio de pro-rrateo que tan claramente ordenó el legislador para la ge-neralidad de los negocios y empresas que pagan patentes municipales, sino que, además, porque ello sería contrario también al claro sentido y a los claros propósitos del nuevo orden municipal que se estableció en Puerto Rico en 1991 y al nuevo esquema legislativo que se aprobó ese año para efectuar la fundamental reforma de los gobiernos municipales.
Además, resulta que la parca sección aludida sobre la cual descansa la opinión de la mayoría es razonablemente susceptible de una interpretación distinta a la que le da la mayoría en su opinión. Puede entenderse, de otro modo, que además sería cónsono con el principio de prorrateo y con el propósito de la legislación de 1991 de proveerle he-rramientas económicas suficientes a todos los municipios.
La sección en cuestión forma parte de un articulado más extenso que intenta definir cuál es el volumen de negocios sobre el cual deben imponerse las patentes municipales. Como dichas patentes han de extenderse a distintos tipos de industrias o actividades comerciales, el articulado con-tiene diversas definiciones sobre cuál es el volumen de ne-gocios tributable, dependiendo las mismas del tipo de in-dustria o actividad comercial concernida. En otras palabras, las disposiciones aludidas van dirigidas esencial-mente a identificar el corpus sobre el cual se fijarán las patentes municipales, que varía dependiendo de la natura-leza de la empresa comercial sobre la cual se han de impo-ner las patentes. Parece razonable suponer que el propó-sito de las disposiciones aludidas fue estrictamente el de *1025concretar sobre cuáles eventos y actividades recaerá la pa-tente municipal.' No hay nada en el texto de la ley real-mente que indique que la disposición que nos ocupa tiene otro propósito que no sea el ya identificado. Sin embargo, la mayoría en su opinión le atribuye a esa parca disposi-ción un segundo propósito: el de determinar a qué munici-pio ha de pagarse la patente municipal. Esta interpreta-ción de la mayoría parece infundada, ya que por sus propios términos dicha sección persigue solamente definir cuál es el “volumen de negocios” específico sobre el cual recaerá la patente municipal en cuestión. El otro asunto de a qué municipio han de pagarse las patentes se establece en disposiciones aparte, como por ejemplo sub-subinciso (E) del articulado en cuestión, que expresamente señala que la casa principal pagará las contribuciones que corres-pondan al respectivo municipio donde radica cada oficina, almacén, sucursal o cualquier otro tipo de organización de industria o negocio.
En otras palabras, unas disposiciones identifican sobre qué evento o actividad recaerá la patente y otras a qué municipio se le pagará la patente. El problema con la opi-nión de la mayoría es que a pesar de que existen distintas disposiciones para distintos propósitos, le atribuye ambos fines a la parca sec. 651a(6)(D) antes citada, aunque por sus propios términos literales dicha sección sólo parece dirigida a definir el corpus sobre el cual recae la patente municipal. Por así interpretar dicha sección, se da al traste con el esencial principio general de prorrateo que informa la legislación de patentes municipales abarcadoramente y se socava la clara y aún más importante intención legisla-tiva de proveerle a todos los municipios las herramientas económicas que necesitan para cumplir cabalmente su co-metido en el nuevo orden municipal que se estableció en el país en 1991.
Como no creo que la interpretación de la mayoría está compelida por un fundamento inexpugnable, y como creo, *1026al contrario, que existe otra interpretación que está en ar-monía con los principios generales que, fuera de toda duda, estableció el legislador sobre prorrateo municipal y sobre la habilitación económica de todos los municipios, disiento de la opinión mayoritaria.